    Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 1 of 17




             No. 1:18-CR-00016-LY-1
                        IN THE
    UNITED STATES DISTRICT COURT FOR THE WESTERN
          DISTRICT OF TEXAS, AUSTIN DIVISION

                  UNITED STATES OF AMERICA,
                       Plaintiff-Appellee,

                                   v.

                      CHARLES MCALLISTER,
                       Defendant-Appellant.

                            _______________

          APPELLANT’S OPPOSED APPLICATION
    FOR CONTINUED RELEASE ON BOND PENDING APPEAL
                    _______________

TO THE HONORABLE COURT:

      Defendant-Appellant        Charles      McAllister    files    this

Application for Release on Bond Pending Appeal. In light of the

COVID-19 pandemic and its effect on court proceedings, no

hearing is requested. McAllister is scheduled to report to

Montgomery FPC on April 7, 2020. 1 In support of this motion,


1Prior to the filing of this Motion, the undersigned confirmed that the
BOP may postpone McAllister’s report several months due to the COVID-
19 pandemic.
                                    1
      Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 2 of 17



McAllister would show the Court as follows:

      I.     Introduction

           McAllister was indicted for the offenses of: (1) fraud by

wire, radio, or television and aiding and abetting in violation of

18 U.S.C. § 1343 (two counts); and (2) engaging in monetary

transactions in violation of 18 U.S.C. § 1957 (one count).

Docket Sheet at 2. McAllister pleaded not guilty and this Court

released McAllister on pre-trial bond with minimal supervised

release restrictions. Doc. 12, 18. After a multiple day trial,

McAllister was eventually convicted on all counts and

sentenced to concurrent 120-month terms of imprisonment to

be followed by concurrent three-year terms of supervised

release. Docket Sheet at 9. The Court further ordered

McAllister to pay $16,186,212.56 in restitution. Docket Sheet

at 9. McAllister timely perfected his appeal to the Fifth Circuit

Court of Appeals after the entry of the Court’s judgment.

II.        The Bail Reform Act Permits McAllister’s Release on
           Bond Pending Appeal

           The Bail Reform Act provides that a person who has been

convicted and sentenced to a term of imprisonment may be

                                      2
  Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 3 of 17



released pending appeal if the court finds:

          (A) by clear and convincing evidence that
          the person is not likely to flee or pose a
          danger to the safety of any other person
          or the community if released . . . and

          (B) that the appeal is not for purpose of
          delay and raises a substantial question of
          law or fact likely to result in—

                (i)    reversal,

                (ii)   an order for a new trial . . .

18 U.S.C. § 3143(b). McAllister asks this Court to continue his

release on bond pending the resolution of his appeal. The Bail

Reform Act permits his release pending appeal given that: (1)

there is clear and convincing evidence that he is not likely to

flee or to pose a danger to any other person or the community;

and (2) his appeal is not for purposes of delay, but raises a

substantial question likely to result in reversal or a new trial.

See 18 U.S.C. § 3143(b). Because McAllister meets the

conditions for release pending appeal, he now asks this Court

to continue his release on bond pending the outcome of his

appeal.



                                   3
   Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 4 of 17



III.   McAllister Is Neither a Risk of Flight Nor a Danger to
       Others or the Community

       The clear and convincing evidence before this Court

establishes that, if released, McAllister is not likely to flee or to

pose a danger to any other person or the community.

McAllister was released on bond at his initial appearance,

appeared when required, complied with the conditions of

pretrial release, and has remained released on bond following

his sentencing without issue. McAllister has everything to lose,

and nothing to gain by fleeing. With his appeal pending,

McAllister has the hope of avoiding a criminal sentence

altogether.

       As for any potential danger to other persons, or the

community, there is none. The parameters of McAllister’s prior

terms of supervised release do not reflect any indication that

this Court believed McAllister posed a danger to others. And,

McAllister’s compliance with these previous conditions show

that he is capable to adhere to these same terms if permitted

to be continued on bond pending appeal. In sum, these factors

support the conclusion that McAllister should be continued on

                                   4
  Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 5 of 17



bond pending the resolution of his appeal.

IV.   McAllister’s Appeal Is Not for the Purpose of Delay,
      But Instead Raises a Substantial Question Likely to
      Result in Reversal

      The finding that an appeal poses a substantial question

likely to result in reversal or a new trial does not mean that

the district court must conclude that its own rulings are likely

to be reversed. United States v. Valera-Elizondo, 761 F.2d

1020, 1022 (5th Cir. 1985). Rather, the court must determine:

(1) that the question raised on appeal is substantial; and (2)

that the question is sufficiently important to the merits that an

appellate ruling favorable to the defendant is likely to require

reversal or a new trial. Id. (citing United States v. Miller, 753

F.2d 19, 23 (3d Cir. 1985)). A question is “substantial” if it

“raise[s] a substantial doubt . . . as to the outcome of its

resolution.” Valera-Elizondo, 761 F.2d at 1024. It is likely to

result in reversal or a new trial if “it is more probable than not”

that a ruling favorable to the defendant will require reversal or

a new trial. Id. at 1025.




                                  5
  Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 6 of 17



     In this case, McAllister’s appeal presents the substantial

question as to the sufficiency of the evidence to support his

convictions. As noted in McAllister’s Motion for Acquittal, Doc.

78, it is McAllister’s position that the Government failed to

establish that he acted with the specific intent to defraud

anyone. Doc. 78. Despite the lack of sufficient evidence of

specific intent, the jury nonetheless rendered a verdict of guilty

on all counts on October 4, 2019. Doc. 78.

     As McAllister urged at the close of the Government’s case,

he believes the Government failed to present sufficient

evidence that he acted with the necessary intent to commit

fraud. “Wire fraud is a specific-intent crime requiring proof

that the defendant knew [he was participating in a] scheme

[that] involved false representations . . . related to material

information.” United States v. Stalnaker, 571 F.3d 428, 436

(5th Cir. 2009). Here, McAllister did not intentionally and

knowingly engage in a scheme to defraud. Instead, he acted

within the bounds of what he believed was the contractual

relationship between BDI and its customers. Doc. 78. The BDI


                                  6
  Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 7 of 17



terms of service in effect from January 1, 2000 to July 15,

2011 stated: “Upon delivery of commodities for Customer to

Depository, Customer will receive title to an undivided share of

the commodities so held. Notwithstanding the passage of title

to Customer, Bullion Direct may use or act as if it were the

owner of the commodity held for Customer.” Doc. 78; Ex. G-

25. The testimony was clear McAllister believed that this

provision of the BDI Terms of Service allowed him to make use

of BDI’s customers’ metals with the understanding that BDI

was then contractually obligated to its customers. Doc. 78.

     Moreover, this was not hidden from BDI’s customers.

Doc. 78. It was not only written in the Terms of Service, but

also part of BDI’s website, which stated:

          Stored   product       is not  physically
          segregated to each individual customer.
          However, through the system of accounts,
          product is exclusively allocated to your
          account portfolio . . . .

Doc. 78; Ex. G-34.

     During trial, the Government simply failed to establish

that McAllister acted with specific intent to defraud anyone.


                                  7
  Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 8 of 17



Doc. 78. In fact, the evidence established McAllister believed

he had the legal and contractual authority based on Bullion

Direct, Inc.’s (“BDI”) terms of service to use customers’ stored

metal until such time as the customer called on BDI to ship

the metal or make payment to the customer for the value of

the metal stored. Doc. 78. The evidence established that, when

that legal and contractual authority was called into question in

late September/early October 2012, McAllister consulted with

legal counsel, after which he made two substantial changes to

his business model directly related to use of customers’ stored

metal. First, BDI changed its terms of service and required

customers to take immediate delivery instead of storing metal

with BDI. Ex. G-35. Second, BDI stopped engaging in new

transactions   with   IRA    customers,    except    to   allow    IRA

customers to sell what they already had in their portfolio. Doc.

78; Ex. G-45. These actions reflect the substance of advice in

the draft memorandum from BDI’s corporate counsel during

this timeframe: essentially, that if BDI did not continue to

store metals, disclosure of its financial condition to customers


                                  8
  Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 9 of 17



was not required under Texas law. Doc. 78; Ex. D-4. Indeed,

both Julie Mayfield and Greg Russell testified that BDI’s

corporate counsel—not McAllister—was the one who made the

decision that BDI would not make disclosure to its customers.

The only possible conclusion from this evidence is that

McAllister sought and followed the advice of BDI’s counsel.

     There    is   insufficient        evidence     demonstrating     that

McAllister intended to perpetrate a fraud. Doc. 78. Julie

Mayfield, the one witness who had been with McAllister from

the beginning of his business, testified she did not believe he

started the business to defraud anyone. Doc. 78. The

Government attempted to have her walk back this testimony,

but Ms. Mayfield acknowledged that she had made a similar

statement under oath to the Commodity Futures Trading

Commission in 2016. Doc. 78. In fact, the Government’s own

evidence   demonstrated      that          BDI    discouraged   long-term

storage, encouraged customers to take periodic delivery, and

advised    customers    that      if       they   “require[d]   long-term,

segregated, or allocated storage arrangements,” they should


                                       9
  Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 10 of 17



“simply    request   physical    delivery    to   one   of   [several]

independent storage options . . . .” Doc. 78; Ex. G-34. Thus,

BDI’s offer of free storage to its customers was likely a bad

business    decision,    but    the    evidence    contradicts      the

Government’s position at trial that it was part of a scheme to

defraud. Doc. 78.

     Moreover, there was copious testimony about all the

efforts McAllister took to turn around the failing business.

Doc. 78. Julie Mayfield’s testimony established McAllister

hired people with expertise in accounting to evaluate the

company’s accounting needs and implement a sustainable,

functioning accounting system. Doc. 78. Ms. Mayfield also

testified McAllister sought out would-be buyers and licensees

for his patent to cover the obligations’ deficit—a patent she

understood had been valued at millions. Doc. 78. Greg Russell

testified McAllister implemented hedging strategies to prevent

the obligations deficit from growing. Doc. 78. Further, the

evidence established that in the years from 2012 to when BDI

filed for bankruptcy in 2015, McAllister had successfully


                                  10
  Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 11 of 17



shrunk the obligations deficit from $41 million to $23.5

million—a decrease by $17.5 million in obligations.Doc. 78;

compare       D-5    with   G-140.     Indeed,    even    using     the

Government’s numbers from trial (which McAllister disputes),

BDI did nearly three-quarters of a billion dollars in gross sales

over its history; making its bankruptcy losses just over 3%.

Doc.78. Finally, the Government’s evidence also established

McAllister continued to purchase metal to fulfill customer

obligations for as long as it was in operation. Doc. 78; G-164.

The evidence establishes that rather than intending to

perpetrate a scheme to defraud, McAllister did everything he

could to turn the business around. Doc. 78. Thus, there was

insufficient evidence at trial that McAllister acted with the

specific intent to defraud his customers. Doc. 78. McAllister’s

appeal therefore presents a substantial question that is

likely—indeed, more than likely—to result in reversal. See

Valera-Elizondo, 761 F.2d 1024.

V.   McAllister Asks This Court to Continue His Release
     on Bond Pending the Resolution of His Appeal

     McAllister should be continued to be released on bond

                                  11
  Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 12 of 17



pending the resolution of his appeal under the provisions of

the Bail Reform Act because: (1) he poses neither a danger to

the community nor is a risk of flight; and (2) his appeal is not

for purposes of delay, but instead poses a substantial question

likely to result in reversal. In addition, McAllister urges this

Court to grant his Motion in the interest of justice given the

recent COVID-19 pandemic. The scientific consensus is that

incarcerated populations at are high risk for contracting and

having serious complication from COVID-19. The current

COVID-19 crisis thus presents exceptional reasons why this

Court should allow McAllister to be continued on bond

pending his appeal.

     These    are    exceptional        times   and   the   immediate

incarceration of McAllister, who poses no risk of flight or

danger to public safety, is inappropriate. As the Court is no

doubt aware, global health officials and the CDC agree that

COVID-19 is a pandemic. As of March 28, 2020, the locale

where McAllister is set to be imprisoned, the total confirmed

cases of COVID-19 has risen to more than 531. See


                                   12
  Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 13 of 17



https://www.wsfa.com/2020/03/26/alabama-nears-

confirmed-covid-cases/ (last visited March 28, 2020).

        Even as the BOP does what it can to prevent the spread

of COVID-19 through the facilities, it appears inevitable that

the virus will spread throughout the prisons--and that if it

does, the situation will quickly turn dire. See Federal prison

workers say conflicting orders on coronavirus response is

putting       lives    at   risk,    CBS        News    (Mar.    19,     2020),

https://www.cbsnews.com/news/coronavirus-prison-federal-

employees-say-conflicting-orders-putting-lives-at-risk-2020-

03-19; Danielle Ivory, “We Are Not a Hospital: A Prison Braces

for     the    Coronavirus,”        N.Y.       Times,   March    17,      2020,

https://tinyurl.com/se7emva. The BOP’s protocol has no

allowance       for    testing.     See    BOP     Implementing        Modified

Operations,                                                            available

https://www.bop.gov/coronavirus/covid19_status.jsp.

        As of today, the BOP reports at least fourteen positive

cases of COVID-19. See https://www.bop.gov/coronavirus/

(last    visited      March   28,    2020).       Meanwhile     the    BOP    is


                                          13
  Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 14 of 17



continuing to transfer inmates between facilities and given

that symptoms don’t begin to appear for weeks, this too means

that the BOP is playing a game of catchup like most local

communities. Medical professionals behind bars are sounding

the alarm as well. Craig McCarthy, “Top Rikers Doctor:

Coronavirus ‘Storm is Coming,’” N.Y. Post (Mar. 19, 2020)

(“[W]e cannot change the fundamental nature of jail. We

cannot socially distance dozens of elderly men living in a dorm,

sharing a bathroom. Think of a cruise ship recklessly boarding

more passengers each day. . . .Please let as many out as you

possibly can.”).

     McAllister suffers from Obstructive Sleep Apnea. He

believes this respiratory condition could potentially subject

him to a higher risk of catching COVID-19. In addition, 38%

percent of hospitalizations are adults under the age of 54. Pam

Belluck, “Younger Adults Make Up Big Portions of Coronavirus

Hospitalizations,” N.Y. Times (Mar. 18, 2020). McAllister thus

believes he falls within the CDC’s more vulnerable band of

people and asks this Court to weigh these consideration when


                                  14
  Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 15 of 17



deciding whether to continue him on bond. See, e.g., United

States v. Dante Stephens, 15-CR-95(AJN), ---F.Supp.3d---,

2020 WL 1295155 (S.D.N.Y. Mar. 19, 2020) (reconsidering

defendant’s bond request and granting it in light of COVID-19

pandemic); see generally United States v. Dempsey, 19-CR-

236-JB-1 (S.D. Al. March 19, 2020) (sentencing 74-year-old

defendant to five years of probation despite 30-month low end

guideline range); United States v. Guevera-Miranda, et al., 18-

CR-00449-HZ (D. Or. March 16, 2020) (varying from bottom of

guideline range, 12 months, to 3 years’ probation and 8

months of house arrest due to pandemic).

     For the reasons outlined above, McAllister asks this

Court to continue his release on bond pending appeal.

Further, if this Court grants this request, McAllister is

unopposed to the imposition of any additional conditions as

directed   by   the   Probation     Department      to   ensure     his

compliance during the duration of his appeal process.




                                  15
  Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 16 of 17



VI.   The Government Is Opposed to this Motion

      I have conferred with opposing counsel regarding this

request, via teleconference, and was informed that the

Government is opposed to McAllister’s request.

                                   Respectfully Submitted,

                                   /s/ Kimberly S. Keller
                                   Kimberly S. Keller
                                   KELLER STOLARCZYK, PLLC
                                   234 West Bandera Road #120
                                   Boerne, Texas 78006
                                   Tele: 830.981.5000
                                   Facs: 888.293.8580


         CERTIFICATE OF SERVICE & CONFERENCE

      I certify that my office conferred with opposing counsel,

on March 28, 2020, and was informed that the Government is

opposed to this Motion. This Motion will be served on the

aforementioned via this Court’s e-filing system.


                                   /s/ Kimberly S. Keller
                                   Kimberly S. Keller




                                  16
  Case 1:18-cr-00016-LY Document 108 Filed 03/28/20 Page 17 of 17



           UNITED STATES DISTRICT COURT
      WESTERN DISTRICT, AUSTIN DIVISION OF TEXAS


UNITED STATES                     §         NO. 1:18-CR-00016-1
                                  §
VS.                               §
                                  §
CHARLES MCALLISTER                §


ORDER ON DEFENDANT-APPELLANT’S APPLICATION FOR
  CONTINUED RELEASE ON BOND PENDING APPEAL

      On this ____ day of ________________________ 2020, this

Court considered the Defendant-Appellant’s Application for

Continued Release on Bond Pending Appeal. This Court finds

that the Defendant-Appellant’s Application is hereby:



                  DENIED         ________________



                  GRANTED        ________________




                                  JUDGE PRESIDING




                                  17
